Citation Nr: 1034512	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include the question of whether the appellant is a 
surviving spouse for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	C.H. Thorton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1970.  He died in July 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision, which denied a claim for service 
connection for the cause of the Veteran's death.  In July 2007, 
the appellant filed a notice of disagreement (NOD). A statement 
of the case (SOC) was issued in June 2009, and the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in July 2009.

In March 2010, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  

As the appellant's claim for service connection for the cause of 
death involves the threshold issue of whether she is the 
Veteran's "surviving spouse" for purposes of receiving VA death 
benefits, the Board has recharacterized the matter on appeal as 
reflected on the title page.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matters herein decided. 

2. The appellant and the Veteran were married in July 1971; 
although the Veteran filed a petition for divorce in June 1998, 
no judgment for divorce was ever entered and neither the 
appellant nor the Veteran ever remarried.  Consequently, the 
appellant and the Veteran were still married at the time of his 
death. 

3.  Aside from the Veteran's time in prison in the late 1990s and 
a period between 2002 and 2004 during which the Veteran was 
receiving mental health and substance abuse treatment in New 
Orleans, the Veteran and the appellant lived together in White 
Castle, Louisiana.  

4.  It is not shown that the appellant was at fault for either of 
the separations or that she every manifested an intent to desert 
the Veteran.  

5.  The Veteran's death certificate lists the immediate cause of 
death as hepatorenal failure; hepatocellular carcinoma and 
respiratory failure are listed as the underlying causes.  

6.  At the time of the Veteran's death, service connection was in 
effect for PTSD (rated as 70 percent disabling), residuals of 
gunshot wound to the right leg with fracture of the tibia and 
fibula (rated as 30 percent disabling), diabetes mellitus (rated 
as 20 percent disabling), right leg shortening as residual of the 
gunshot wound with fractures (rated as 10 percent disabling) and 
residual scar associated with the gunshot wound and fractures 
(rated as 10 percent disabling).   His combined rating was 90 
percent, and he had been awarded a total disability rating due to 
unemployability (TDIU) rating, effective July 2002.

7.  Competent, probative evidence pertinent to the question of 
whether the Veteran's service-connected PTSD contributed 
substantially or materially to cause, or lent aid or assistance 
to, his death is, at least, in relative equipoise.



CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the 
Veteran's surviving spouse for the purpose of receiving VA death 
benefits are met.  38 U.S.C.A. §§ 101(3), 103(c), 1310, 1311, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 
3.102, 3.159, 3.312, 19.5, 20.101(a) (2009).

2.  Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for the Veteran's cause of death 
are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

II.  Analysis

A.	 Surviving Spouse

Dependency and Indemnity Compensation (DIC) is a payment made by 
VA to a "surviving spouse", child or parent because of a service-
connected death occurring after December 31, 1956.   38 U.S.C.A. 
§ 101(14) (West 2002 and Supp. 2009); 38 C.F.R. § 3.5(a)(1) 
(2009).  

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2009).  VA defines a "marriage" as a marriage 
valid under the law of the place where the parties resided at the 
time of marriage, or the laws of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" from 
the date of marriage to the date of death of the Veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of or procured by the 
Veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53(a).

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.   38 
C.F.R. § 3.53(a).   If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show intent on the part of the surviving 
spouse to desert the Veteran, the continuity of the cohabitation 
will not be considered as having been broken.  38 C.F.R. § 
3.53(b) (emphasis added).  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Id.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions made 
during the life of the Veteran on issues subsequently involved in 
the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States 
Court of Appeals for Veterans Claims (Court) (then, the United 
States Court of Veterans Appeals) identified a two-part test to 
determine whether a spouse may be deemed to have continuously 
cohabited with a Veteran even if a separation has occurred.  
First, the spouse must be free of fault in the initial 
separation.  Second, the separation must have been procured by 
the Veteran or due to his misconduct, with the fault 
determination based on an analysis of the conduct at the time of 
separation.  The Court emphasized that the "without fault" 
requirement of the law was not a continuing one.  Rather, fault, 
or the absence of fault, is to be determined based on an analysis 
of conduct at the time of separation.  Gregory, 5 Vet. App. 108, 
112 (1993).     

However, certain conduct subsequent to the time of separation may 
be relevant in an appropriate case with respect to the question 
of fault at the time of separation.  Still the mere acts of 
seeking divorce and failing to reconcile are not in and of 
themselves relevant to the question of fault, and, standing 
alone, do not constitute evidence of fault at the time of 
separation.  Certainly, if a spouse has been physically and 
emotionally abused and separates from the abuser, the abused 
spouse's acts of initiating a divorce and refusing to reconcile 
would not be competent evidence to demonstrate fault on the part 
of the abused spouse at the time of the separation.  Gregory, 5 
Vet. App. at 112.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), 
the Federal Circuit Court held that separation by mutual consent 
generally does not constitute desertion by a potential surviving 
spouse, such that a claimant is exempted from the continuous 
cohabitation requirement under 38 C.F.R. § 3.53(b) for the 
purpose of establishing recognition as the surviving spouse for 
death benefits.  The Federal Circuit explained that under a 
proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify 
as a surviving spouse if a separation was "procured" by the 
Veteran without the fault of the surviving spouse, even if there 
was no misconduct by the Veteran.  Id. Therefore, under a proper 
interpretation of section 3.53(b), a separation by mutual 
consent, without an intent to desert, does not break the 
continuity of cohabitation.  Id. at 1358.  However, the Federal 
Circuit added that a separation by mutual consent would 
constitute desertion if the separation was induced by misconduct 
or communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id. at 1357.

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the appropriate 
jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Considering the evidence in light of the governing legal 
authority, the Board finds that the appellant is entitled to 
recognition as the Veteran's surviving spouse for the purpose of 
receiving VA death benefits.

At the outset, the Board notes that the Veteran's claims file was 
previously lost and consequently it contains few records dated 
prior to 2002.  However, the existing record reflects that the 
appellant and the Veteran, as shown by their marriage 
certificate, were married in July 1971 in White Castle, 
Louisiana, which is in Iberville parish.  They then lived 
together in White Castle until approximately April 1997, when the 
Veteran was arrested for a drug-related crime and incarcerated. 

In June 1998, the Veteran filed a petition for divorce, along 
with an accompanying motion for judgment of divorce, in the 18th 
District Court of Iberville Parish.  In the petition, he 
indicated that he wished to end the marriage due to 
"irreconcilable differences."  However, he apparently did not 
initiate any follow-up action and no judgment of divorce was ever 
entered by the Court.  The appellant has indicated that she 
received a copy of the paperwork filed by the Veteran in June 
1998 and that she had believed that the divorce had actually 
taken effect.  However, she also has indicated that she and the 
Veteran continued to live together in White Castle after the 
Veteran's incarceration.  Additionally, a recent letter from the 
Court Clerk from Iberville Parish affirmatively indicates that no 
judgment of divorce pertaining to the Veteran and the appellant 
was ever entered by the District Court.   

Similarly, during a November 2003 psychiatric examination, the 
Veteran reported that he lived in White Castle until the summer 
of 2002, at which point he became estranged from the appellant 
and the rest of his family due to his drug and alcohol abuse.   
The Veteran noted that as a result of the estrangement he came to 
New Orleans and "ran around" for a few months.  However, he 
eventually realized he needed help and re-established contact 
with VA in New Orleans, and began receiving mental health and 
drug and alcohol treatment.  Notably, during an April 2003 mental 
health visit, the Veteran reported that he had gotten divorced 
because he was not taking care of his responsibilities as a 
husband and a father.    

VA treatment records and correspondence to and from the RO 
reflects that the Veteran remained in New Orleans until July 
2004.  During this time, he received mental health and drug and 
alcohol treatment.  As of February 2003, he was living at a 
Volunteers of America shelter and in September 2003, he was able 
to move to a single room occupancy location.  Then, in May 2004 
the Veteran became ill from complications due to diabetes, to 
include acute renal failure.  Subsequently, in July 2004, the 
Veteran moved back to White Castle to live with the appellant.  
The record reflects that he continued to live in White Castle 
with the appellant until his death in July 2006.

The evidence summarized above establishes that the Veteran and 
the appellant entered into a valid marriage in July 1971.  There 
is also  no indication that they ever legally divorced.  To the 
contrary, the evidence shows that no judgment of divorce was ever 
entered.  Consequently, the Board finds that the appellant was 
the Veteran's spouse at the time that he died.

Additionally, there is no evidence to suggest that either the 
Veteran or the appellant ever remarried or that the appellant has 
lived with another person of the opposite sex after the Veteran's 
death.  Accordingly, the only remaining question for purposes of 
determining whether the appellant is entitled to recognition as 
the Veteran's surviving spouse is whether or not the "continuous 
cohabitation" requirement was met.  The record reflects that the 
Veteran and the appellant were separated during the time that the 
Veteran was incarcerated and during the time that the Veteran was 
in New Orleans, sometime between 2002 and June 2004.  However, 
there is no indication that there was any fault on the part of 
the appellant in regard to either separation.  Instead, the 
record indicates that the separations were a result of misconduct 
and fault on the part of the Veteran, in initially becoming 
incarcerated as a result of drug and alcohol related offense and 
then later becoming estranged from the appellant and the rest of 
the family due to his drug and alcohol use.  

Additionally, the record does not show that the appellant 
manifested an intent to desert the Veteran at any time during the 
marriage.  In this regard, although she has indicated that, at 
one point, she thought a divorce may have been in effect after 
receiving the divorce petition, there is no evidence of record to 
indicate that she ever desired to become divorced from the 
Veteran.  On the contrary, the record indicates that the Veteran 
filed the petition for divorce because he felt that he was not 
living up to his responsibilities as a father.  Also, the record 
indicates that the appellant and the Veteran resumed living 
together soon after the Veteran filed the initial divorce 
petition and had finished his prison term.  They also lived 
together during the final two years of the Veteran's life.  
Consequently, as the appellant is not shown to have been at fault 
for either separation and is not shown to have manifested any 
intent to desert the Veteran, under the pertinent regulations and 
case-law, her relationship to the Veteran met the "continuous 
cohabitation" requirement.

Accordingly, as the evidence indicates that the appellant and the 
Veteran remained married from July 1971 until the Veteran's death 
in July 2006; that she and the Veteran "continuously 
cohabitated" for this entire period: and that the appellant did 
not remarry or otherwise live with another person of the opposite 
sex after the Veteran's death, she is entitled to recognition as 
the surviving spouse of the Veteran.

II.  Cause of Death  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection also 
may be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service- connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the record in light of the governing legal authority, 
and with resolution of all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for the cause of 
the Veteran's death is warranted.

As indicated above, the Veteran died in July 2006.  His death 
certificate reflects    that the immediate cause of death was 
hepatorenal failure deemed to be due to hepatocellular cellular 
carcinoma, which in turn was deemed to be due to respiratory 
failure.

At the time of the Veteran's death, service connection was in 
effect for PTSD (rated as 70 percent disabling), residuals of 
gunshot wound to the right leg with fracture of the tibia and 
fibula (rated as 30 percent disabling), diabetes mellitus (rated 
as 20 percent disabling), right leg shortening as residual of the 
gunshot wound with fractures (rated as 10 percent disabling) and 
residual scar associated with the gunshot wound and fractures 
(rated as 10 percent disabling).   The Veteran's combined rating 
was 90 percent, and he had been awarded a TDIU rating, effective 
July 2002.

On November 2003 psychiatric examination, the examiner noted 
that, clearly, the Veteran's problems including primary PTSD had 
had significant negative impacts on his functioning, including 
playing a primary role in his inability in maintaining 
employment, failure of his marriage and estrangement from 
virtually all other people by the year 2002, including family 
members.  The examiner found that the Veteran's history of 
polysubstance dependence and alcohol dependence were at least as 
likely as not secondary to his PTSD.  In fact, the examiner found 
that since the Veteran had been drug and alcohol free, his PTSD 
symptoms appeared to have worsened and that his substance abuse 
represented an attempt at symptom management.  

A May 2004 VA gastroenterology progress note reflects that the 
Veteran was noted to have chronic hepatitis C and chronic alcohol 
dependence responsible for probable cirrhosis.  

An entry from Harrison's Principles of Internal Medicine 
submitted by the Veteran's attorney reflects that hepatorenal 
syndrome is a serious complication in a patient with cirrhosis 
and ascites.  

In a July 2006 VA hospital discharge summary, a treating 
physician indicated that the Veteran was a 56 year old African 
American man who was transferred from River West Medical Center 
in Plaquemine Parish, Louisiana, with the diagnosis of 
obstructing gallstone.  The Veteran was noted to have myriad of 
liver pathologies including cirrhosis, hepatitis C, indications 
for hepatocellular carcinoma (biopsy negative) and ascites with 
fluid wave.  Liver failure resulted in a high international 
normalized ratio and massive accumulation of ascites fluid.  
Palliative measures were provided.  It was noted that the 
hospitalization lasted from July 13, 2006 to July [redacted], 2006, when 
the Veteran died. 

In a February 2010 opinion, a private physician noted that he had 
reviewed the Veteran's claims file, including the service 
treatment records.  The physician first indicated that based on 
the Veteran's extensive involvement with alcohol and drugs, the 
timing of his traumatic experiences in Vietnam and his subsequent 
diagnosis of PTSD, he concurred with the prior finding that the 
Veteran's drug and alcohol abuses were attempts to self-medicate 
his severe PTSD symptomatology.  Secondly, physician found that 
the Veteran's severe liver pathologies, including cirrhosis and 
ascites, were as likely as not derived from his alcohol and drug 
abuse.  Thirdly, the physician found that it was just as likely 
as not that the Veteran's liver pathologies, including his 
cirrhosis and ascites, contributed to and/or were etiologically 
or causally linked to his death.  Thus the physician concluded 
that given the sequence of causal factors, derived from the 
Veteran's medical records, it was as likely as not that his death 
was linked to his service connected PTSD, indirectly or 
secondarily via the Veteran's alcohol abuse and its resulting 
liver pathologies.  

As pointed out by the Veteran's attorney, service connected 
compensation may be awarded for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, service-
connected disability.  See Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2001).  Thus, where as here, both the November 2003 VA 
psychiatrist and the February 2010 private physician found such a 
secondary relationship, and there is no contrary medical opinion 
of record, it is reasonably established that the Veteran's 
alcohol dependence was secondary to his PTSD.  Also, the May 2004 
VA gastroenterologist found that the Veteran's alcohol dependence 
was responsible for his cirrhosis and there is again, no contrary 
evidence of record.  Additionally, as noted by Harrison's 
Principles of Internal Syndrome, hepatorenal syndrome, a 
principal cause of the Veteran's death, is a serious complication 
in a patient, such as the Veteran, with cirrhosis and ascites.   
Thus, there is significant probative medical evidence supporting 
a chain of causation beginning with the Veteran's PTSD and ending 
with his death from hepatorenal syndrome.  

Further, the February 2010 private physician, after reviewing the 
claims file and specifically referring to this chain of 
causation, ultimately found that it is as likely as not that the 
Veteran's death was linked to his service connected PTSD, 
indirectly or secondarily via the Veteran's alcohol abuse and its 
resulting liver pathologies.  Accordingly, this opinion supports 
a finding that the PTSD lent or aided assistance to the 
production of the Veteran's death from hepatorenal syndrome.  38 
C.F.R. § 3.312(c)(1).  The April 2010 medical opinion is the only 
one of record to directly address whether the Veteran's service 
connected PTSD caused, or contributed to cause, the Veteran's 
death.  

The Board notes that the February 2010 private medical opinion 
did not address the finding on the Veteran's death certificate 
indicating that the Veteran's death causing hepatorenal syndrome 
was immediately due to hepatocellular carcinoma.  However, as 
noted by the Veteran's attorney, the July 2006 VA discharge 
summary indicates that although the Veteran had been suspected of 
having hepatocellular carcinoma, a biopsy taken to test for the 
disease was negative.  Additionally, there is no diagnosis of 
record of the disease prior to the Veteran's death and no 
indication from the death certificate that an autopsy or other 
inquiry was conducted to determine that the Veteran had this 
disease.  Thus, the weight of the evidence tends to indicate that 
this entry on the death certificate was in error.  Given this 
apparent error, the Board finds that the probative value of the 
February 2010 medical opinion is not significantly limited by 
omission of a discussion of the hepatocellular carcinoma. 

Accordingly, given the opinion of the February 2010 private 
physician, in conjunction with other medical evidence discussed 
above, the Board finds that competent, probative evidence is, at 
least, in relative equipoise as to whether the Veteran's PTSD 
contributed to his death within the meaning of 38 C.F.R. § 3.312. 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Under the circumstances of this case, as outlined above, and with 
resolution of all reasonable doubt on the question of whether the 
Veteran's PTSD contributed to his death in the appellant's favor, 
the Board finds that the criteria for service connection for the 
cause of the Veteran's death are met.  


ORDER

As the appellant may be recognized as the Veteran's surviving 
spouse for the purpose of receiving VA death benefits, this 
aspect of the appeal is granted.

Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


